Citation Nr: 0433164	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk







INTRODUCTION

The appellant served on active duty from June 1990 to October 
1990, November 1990 to June 1991, and from January 1993 to 
August 1999.  Additionally, the appellant reports serving in 
the Michigan National Guard from September 1989 to November 
1990 and from June 1991 to January 1993.  This appeal comes 
before the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This Act 
introduces several fundamental changes into VA's adjudication 
process which impact the appellant's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

A June 2001 letter from the RO stated that the appellant 
would be contacted once a VA examination had been scheduled 
for him.  In the October 2001 Notice of Disagreement, the 
veteran indicated that he had never been given notice of the 
VA examination originally scheduled for July 2001.  There is 
no evidence of a scheduling letter in the appellant's claim 
file.  



When the Supplemental Statement of the Case was issued in May 
2003, there had been a total of four VA examinations 
scheduled for the appellant, for none of which the appellant 
reported.  There is, however, a question as to whether the 
veteran had received notice of these appointments.  In the 
substantive appeal received in February 2002, the appellant 
again stated he had never been given notice that a VA 
examination had been scheduled for him.  There is no evidence 
in the file of any scheduling letters sent by any VAMC for 
any VA examinations.  Further, the veteran notified VA of a 
new mailing address in his October 2001 Notice of 
Disagreement.  The June 2001 VA examination request, the 
October 2001 rating decision, the November 2001 Decision 
Review Officer election informational letter, the January 
2002 Statement of the Case, and the November 2002 VA 
examination request were all sent to the appellant's old 
mailing address. Only the May 2003 Supplemental Statement of 
the Case and March 2004 certification of appeal were sent to 
the new address. The last scheduled VA examination was in 
March 2003.  Thus, it is possible the appellant did not have 
notice of any of these appointments.

In both his Notice of Disagreement and his substantive 
appeal, the appellant stated that the RO had not considered 
his National Guard records in their decision.  The appellant 
noted that the original injury took place while he was 
deployed with the National Guard unit during Desert Storm, 
and that his injury would have been noted within his service 
medical records from that time.  These records are not part 
of the appellant's claim file.  The appellant provided the 
necessary unit identifying information in both his Notice of 
Disagreement and substantive appeal.  These records must be 
obtained.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification 


requirements and development procedures 
set forth at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should contact the veteran 
and, after confirming his most recent 
contact information, including current 
address and phone number, afford him 
the opportunity to identify by name, 
address and dates of treatment any 
health care provider that has treated 
him for his lower back disability and 
any additional pertinent evidence in 
support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources, to 
include any medical treatment records 
while serving in the National Guard, 
and any post-service medical records 
from VA and/or private medical 
treatment facilities.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and his representative and 
(a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
RO with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.



3.  Once the additional records have been 
obtained, the RO should schedule the 
appellant for a VA examination by an 
examiner with appropriate expertise to 
determine the nature and etiology of any 
current low back disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The examiner must provide 
an opinion, in light of the examination 
findings and evidence of record, whether 
any back disability found is related to 
service.  The rationale for all opinions 
expressed should be provided.  

4.  The appellant is hereby notified that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the appellant of 
his VA examination must be placed in the 
appellant's claim file.  

5.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for residuals of 
a 


lower back injury.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



